Notice of Allowance

Response to Arguments

Applicant’s arguments filed on July 27, 2022, with respect to claim(s) 1 and 27 have been fully considered and are persuasive [see applicant’s arguments pg. 7 L. 9-15]. 

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claim 1 and 13, the claims were amended with limitations of claim 23 which had allowable subject matter. Therefore, the claims are allowed for the reasons provided for claim 23 in the office action mailed on April 15, 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685